DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
2. 	Applicant’s election without traverse of Group I (claims 36-57 and 61-62) in the reply filed on 29 March 2022 is acknowledged.

	Information Disclosure Statement
3. 	The Information Disclosure Statements submitted on 20 November 2020, 18 February 2021, and 29 March 2022 have been considered by the Examiner. 

Status of Claims 
4. 	Claims 36-57 and 61-62 are pending, of which claims 52-57 have been amended; claims 61-62 have been added; claims 1-35 and 58-60 have been cancelled; and claims 36-57 and 61-62 are under consideration for patentability. 

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 36-39, 42-45, 50-56, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Goliszek et al. (US 2020/0085491 A1) in view of Nuccitelli et al. (US 2011/0009929 A1). 
Regarding claim 36, Goliszek teaches a system for delivery of electrical therapy (the robotic tip comprises an electrode 28 / 240 that is either an electrically conductive blade or needle [abstract, 0032, 0054, 0086, 0106]. Specifically, an electrical current or electrosurgical energy is delivered to the patient 20 via the electrode 28 / 240 [0054, 0074, 0086, 0106]), the system comprising: 
one or more penetrating electrodes configured to deliver electrical energy to a tissue (electrode 28 / 240 is an electrically conducting blade or needle [0032, 0054, 0086, 0106]);
 a driver coupled to and configured to move the one or more penetrating electrodes to rotate or oscillate the one or more penetrating electrodes (the actuators 250A-250D are configured to rotate the robotic distal tip 208 [0083-0084, 0102, 0107, 0114, FIG. 3E, FIG. 5H]. Furthermore, the rotation of the robotic distal tip 208 causes the rotation or oscillation of the electrodes 240 [0011, 0102, 0107, 0114, FIG. 3E, FIG. 5H]. Specifically, the electrodes 240 are positioned on the robotic tip 208 [0084]); and 
one or more processors (processor for controlling the movement of the actuators 250A-250D and the electrodes 240 [0114]) configured to: 
1) cause application of a high voltage power to the one or more penetrating electrodes (a high voltage power and frequency is applied to the electrodes 240 for electrosurgical cutting [0104-0106]); and 
2) direct operation of the driver to move the one or more penetrating electrodes when the high voltage power is applied to the one or more penetrating electrodes (electrical power or electrosurgical energy is provided from the assembly 203 to the robotic tip 208 via the shaft 206 [0068]. Furthermore, the electrical power or electrosurgical energy is provided to the electrodes 240 on the robotic tip 208 [0068, 0074, 0106-0107]. Specifically, the electrical power or electrosurgical energy allows the actuators 250A-250D to rotate or oscillate the robotic tip 208 and the electrodes 240 [0011, 0068, 0106-0107, 0114]. The Examiner respectfully submits that the electrical power or electrosurgical energy comprises a voltage [0059-0060, 0104-0106]). 
Although Goliszek teaches the application of high voltage power to the electrodes, Goliszek does not explicitly teach wherein the power has a peak voltage between 0.5 and 500 kV/cm. 
The prior art by Nuccitelli is analogous to Goliszek, as they both teach medical instruments comprising needle electrodes that are configured to treat tissue ([0029-0030]). 
Nuccitelli teaches the one or more processors configured to:
1) cause application of a high voltage power, having a peak voltage up to 500 kilovolts per centimeter (kV/cm) ([0013]) to the one or more penetrating electrodes (the electric field voltage is applied to the needle electrodes or contacts [0010, 0013, 0029-0030]).
 Nuccitelli does not explicitly teach a peak voltage of between 0.5 kV/cm and 500 kV/cm. However, Applicant’s range of 0.5 kV/cm to 500 kV/cm lies entirely within Nuccitelli’s range of 0 kV/cm to 500 kV/cm. Due to the similar ranges, the Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to use a peak voltage of between 0.5 kV/cm and 500 kV/cm (MPEP 2144.05). The advantage of such modification would provide an alternate voltage range that may improve the treatment of the various ailments and/or lesions associated with the tissue (Nuccitelli’s voltage can be used to treat benign lesions, malignant skin lesions, tumors, and/or neuromuscular diseases [0038, 0044-0045, 0072]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Goliszek’s needle electrodes with the peak voltage, as taught by Nuccitelli. The advantage of such modification will allow for treating benign skin lesions, malignant skin lesions, tumors, and/or neuromuscular diseases (see paragraphs [0038, 0044-0045, 0072] by Nuccitelli). 
Regarding claim 37, Goliszek teaches wherein the one or more penetrating electrodes comprises a needle electrode or a blade electrode ([0032]).
Regarding claim 38, Goliszek teaches wherein the driver is configured to oscillate by translationally reciprocating the one or more penetrating electrodes (the Examiner respectfully submits that “reciprocate” can be defined as a means to move backwards and forwards in a straight line. Therefore, the Examiner interprets to the penetrating electrodes to be moved forwards and backwards. Goliszek teaches wherein the electrodes are oscillated by moving the electrodes back and forth in a “sawing motion” [abstract, 0107, 0114]. Specifically, the actuators 250A-250D are rotated to cause the electrodes 240 to be oscillated back and forth in a “sawing motion” [abstract, 0107, 0114]). 
Regarding claim 39, Goliszek teaches a linkage (linkage or shaft 206 [0012, 0036, 0083, 0102, 0107]) coupling the driver to the one or more penetrating electrodes (the shaft 206 couples the actuators 250A-250D to the electrodes 240 on the robotic tip 208 [0036, 0083, 0102, 0107]), wherein the linkage is configured to translate the movement of the driver into rotation, translational oscillation or both rotation and translation oscillation of the one or more penetrating electrodes (the actuators 250A-250D may be rotated to rotate the shaft 206 [0083, 0102, 0107]. Furthermore, the rotation of the shaft 206 causes the rotation of the robotic tip 208 [0083, 0102, 0107, FIG. 5H]. Specifically, the rotation of the robotic tip 208 causes the electrodes 240 to be rotated or oscillated [0011, 0102, 0107, FIG. 5H]).
Regarding claim 42, Goliszek teaches wherein the linkage is configured to translate movement of the driver into rotation of the one or more penetrating electrodes about a central axis through each or at least some of the one or more penetrating electrodes (the actuators 250A-250D may be rotated to rotate the shaft 206 [0083, 0102, 0107]. Furthermore, the rotation of the shaft 206 causes the robotic tip 208 to rotate about an axis [0083, 0102, 0107, FIG. 5H]. Specifically, the rotation of the robotic tip 208 causes the electrodes 240 to be rotated [0011, 0102, 0107, FIG. 5H]).
Regarding claim 43, Goliszek teaches wherein the linkage is configured to translate the movement of the driver into oscillatory movement in a long axis of or at least some of the one or more penetrating electrodes (the actuators 250A-250D may be rotated to rotate the shaft 206 and the robotic tip 208 [0083, 0107]. Furthermore, this can result in the electrode 240 being oscillated or moved with respect to the longitudinal axis [0107]).
Regarding claim 44, Goliszek teaches wherein the linkage is configured to translate the movement of the driver into oscillatory side-to-side movement of each or at least some of the one or more penetrating electrodes (the actuators 250A-250D may be rotated to rotate the shaft 206 and the robotic tip 208 [0083, 0107]. Furthermore, this can result in the electrode 240 being oscillated to create a “sawing motion” that cuts through or across the tissue [0107]. The Examiner respectfully submits that a “sawing motion” generally requires a cutting tool to perform a repetitive side-to-side movement until the target is cut as desired).
Regarding claim 45, Goliszek teaches wherein the linkage is configured to translate the movement of the driver into a tilt movement of each or at least some of the one or more penetrating electrodes (the actuators 250A-250D may be rotated to rotate the shaft 206 and the robotic tip 208 [0083, 0107]. Specifically, “the rotation of the shaft 206 and tip 208 also serves as a means to choose the orientation of the sharp edges of electrode 240 to enable cutting at varying angles across tissue” [0107]. The Examiner respectfully submits that the orientation of the electrode 240 is suggested to be tilted to some degree to allow for cutting at varying angles across the tissue). 
Regarding claim 50, Goliszek teaches wherein a single processor of the one or more processors causes the application of the high voltage power and directs operation of the driver (the at least one processing device is configured to control the operation of the actuators 250 and/or the motors coupled to the actuators 250 [0036, 0114-0115]. Furthermore, the input receiving device or ESU 12 (electrosurgical generator) may be coupled to or controlled by the at least one processing device [0115]. Specifically, the ESU 12 is configured to generate the high-powered voltage to the electrode [0053, 0059-0060, 0115]).
	Regarding claim 51, Goliszek in view of Nuccitelli suggests the system of claim 36, including wherein the driver is configured to rotate, oscillate, or rotate and oscillate the one or more penetrating electrodes (Goliszek teaches wherein the actuator 250 can rotate or oscillate the electrodes 240 on the robotic tip 208 [0011, 0102, 0107, 0114]). Goliszek and Nuccitelli do not explicitly teach the one or more penetrating electrodes to be rotated, oscillated, or rotated and oscillated between 0.01 Hz and 10 kHz.
	The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to oscillate and/or rotate the electrodes at a frequency between 0.01 and 10 kHz, as doing so would provide a specific frequency range that may improve the efficiency for cutting tissue (Goliszek teaches that the electrosurgical mode is used to allow the electrodes to be rotated and/or oscillated at higher frequencies for cutting tissue [0105-0107]).The Examiner respectfully submits that the skilled artisan could arrive at the claimed range via routine experimentation of Goliszek’s frequency (MPEP 2144.05).
Regarding claim 52, Goliszek teaches at least one robotic arm (robotic tip 208 [0084]), wherein the one or more penetrating electrodes is coupled to the at least one robotic arm (the robotic tip 208 includes the electrodes 240 [0084, FIG. 5E]. As stated previously in claim 36, the electrode 240 can be configured as a needle or a blade [0032, FIG. 5E]).
Regarding claim 53, Goliszek teaches wherein a first processor of the one or more processors is configured to cause application of the high voltage power (the input receiving device or ESU 12 (electrosurgical generator) comprises a processor [0115]. Specifically, the processor commands the input receiving device or ESU 12 to generate the electrical currents or high-powered voltage [0053, 0059-0060, 0115]) and a second processor of the one or more processors is configured to direct operation of the driver (the apparatus 200 comprises a processor [0115]. Specifically, the processor of the apparatus 200 can control the actuators 250 [0033, 0036, 0115]).
Regarding claim 54, Goliszek teaches wherein the driver comprises a motor configured to rotate (the motor is configured to rotate the actuators 250A-250D [0033, 0069, 0114]). 
Regarding claim 55, Goliszek teaches wherein the one or more processors control operation of the robotic arm (the processors is configured to control the robotic tip 208 by rotating the actuators 250 [0115]).
Regarding claim 56, Goliszek teaches a controller configured to coordinate application of the high voltage power during movement of the one or more penetrating electrodes (a high voltage may be applied while the electrode 240 is in the advanced position [0105-0106]. Furthermore, the high voltage or current is applied while the electrode 240 is in the electrosurgical cutting mode [0105-0106]. In the electrosurgical cutting mode, the electrode 240 is advanced and used while electrically energized [0106-0107]. Specifically, the electrical energy is applied while the electrode 240 effectuates the cutting motion across the tissue [0106-0107]). 
Regarding claim 62, Nuccitelli teaches wherein the electrical energy comprises sub-microsecond pulsed electric fields ([0047]).

7. 	Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Goliszek et al. in view of Nuccitelli et al., further in view of Isosaki et al. (US 2019/0059932 A1). 
Regarding claim 40, Goliszek in view of Nuccitelli suggests the system of claim 39. Goliszek teaches wherein the linkage comprises a shaft (shaft 206 [0036, 0083, 0102, 0107]).
Goliszek and Nuccitelli do not explicitly teach the shaft to be flexible. 
The prior art by Isosaki is analogous to Goliszek, as they both teach the use of surgical robots ([abstract, 0051, 0106]). 
	Isosaki teaches the shaft to be flexible (shaft assembly 110 can be flexed at the articulation section 130 [0132]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the shaft suggested by Goliszek in view of Nuccitelli to be flexible, as taught by Isosaki. The advantage of such modification will allow the shaft to be flexed at a desired position during the surgical procedure. 
	Regarding claim 41, Isosaki teaches wherein the linkage comprises one or more gears (the shaft assembly 110 comprises a drive shaft 224 [0127]. Furthermore, the drive shaft 224 may comprise a helical gear 226 [0128]). 
	
8. 	Claims 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Goliszek et al. in view of Nuccitelli et al., further in view of Bagwell et al. (US 2017/0080166 A1).
	Regarding claim 46, Goliszek in view of Nuccitelli suggests the system of claim 36.  Goliszek and Nuccitelli do not explicitly teach wherein the driver comprises a solenoid configured to drive oscillation of the one or more penetrating electrodes.
	The prior art by Bagwell is analogous to Goliszek, as they both teach a surgical system comprising an actuator that is configured to oscillate a penetration element ([abstract, 0087-0088, claim 13]). 
	Bagwell teaches wherein the driver comprises a solenoid configured to drive oscillation of the one or more penetrating electrodes (the vibration actuator or driver 62 / 62’ comprises a solenoid that is configured to oscillate a penetration member 10 [0087-0088, claim 13]. Specifically, Bagwell’s solenoid could be used oscillate Goliszek’s penetration or needle electrode that is described in claim 36). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the penetrating needle electrode suggested by Goliszek in view of Nuccitelli to be oscillated by Bagwell’s solenoid. The advantage of such modification will create a magnetic field from the solenoid coils that amplify the oscillation of the penetration member (see paragraphs [0087-0088] by Bagwell). 
	Regarding claim 47, Bagwell teaches a linkage between the driver and the one or more penetrating electrodes (the linkage or driving coupler 69 is located between the solenoid actuator 62 and penetration member 10 [0075, 0087-0088, FIG. 7, FIG. 16A]), wherein the linkage is configured to translate oscillation of the solenoid into translational oscillation of the one or more penetrating electrodes (the driving coupler 69 is configured to translate or transfer the vibratory motion from the solenoid actuator 62 to the penetration member 10 [0075, 0087-0088, FIG. 7, FIG. 16A]. Specifically, this translation of motion results in the penetration member 10 being oscillated [0075, 0087-0088]). 
	Regarding claim 48, Goliszek in view of Nuccitelli suggests the system of claim 36. Bagwell teaches wherein the driver comprises an electromagnetic coil configured to move a magnet (the solenoid actuator 62 comprises a solenoid coil that is configured create a magnetic field that helps oscillate the plurality of magnets back and forth [0087-0088]. The solenoid coil creates the magnetic field in a similar manner to the described embodiments of the voice coil [0087]. Specifically, the magnetic field is combined with an electrical current which helps reciprocate the motion or oscillation of the magnetic member relative to the coil [0084-0085, 0087]). 
	Goliszek, Nuccitelli, and Bagwell do not explicitly teach a plurality of electromagnetic coils. 
	The Examiner respectfully submits, as Bagwell teaches the use of an electromagnetic coil (solenoid coil that creates the magnetic field [0087]), configuring the exact number of electromagnetic coils would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (see MPEP 2144.04). 
	Regarding claim 49, Bagwell teaches a linkage between the one or more penetrating electrodes and the driver (the linkage or driving coupler 69 is located between the solenoid actuator 62 and penetration member 10 [0075, 0087-0088, FIG. 7, FIG. 16A]), wherein the linkage is configured to- 3 of 7 -SG Docket No.: 14567-702.US0 / 103 USResponse dated: March 29, 2022App. No.: 16/980,347; Filed: September 11, 2020 Response to Office Action of March 1, 2022translate the movement of the magnet translational oscillation of the one or more penetrating electrodes (as stated in claim 48, the solenoid actuator 62 comprises a plurality of magnets within a solenoid coil [0087-0088]. The solenoid actuator 62 applies vibration that causes the magnets to oscillate [0087-0088]. Furthermore, the oscillation of the magnets also causes the penetration member 10 to be oscillated [0087-0088]. Specifically, the driving coupler 69 is used to translate the vibratory or oscillating motion from the magnets inside the solenoid actuator 62 to the penetration member 10 [0075, 0087-0088, FIG. 7, FIG. 16A]).
	
9. 	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Goliszek et al. in view of Nuccitelli et al., further in view of Barral et al. (US 2019/0069957 A1).
	Regarding claim 57, Goliszek in view of Nuccitelli suggests the system of claim 52. Goliszek and Nuccitelli do not explicitly teach an image acquisition device, wherein the robotic arm is configured to be moved based at least in part on the images or data acquired by the image acquisition device.
	The prior art by Barral is analogous to Goliszek, as they both teach surgical robots ([abstract]). 
	Goliszek teaches an image acquisition device (image sensor or camera 101 [abstract, 0029, claim 1]), wherein the robotic arm is configured to be moved based at least in part on the images or data acquired by the image acquisition device (the image sensor or camera 101 is used to control the surgical robot 121 and ensure accurate motions [0029, claim 1]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the surgical robot suggested by Goliszek in view of Nuccitelli to comprise an image acquisition device, as taught by Barral. The advantage of such modification will ensure that the robot makes accurate motions and applications of pressure (see paragraph [0029] by Barral). 

Allowable Subject Matter
10. 	Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or suggest the limitation that recites “wherein the one or more processors are further configured to prevent or reduce arcing while applying the electrical energy to a subject's tissue by controlling movement of the one or more penetrating electrodes to move a point of high current density to a different location in the subject's tissue”. The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
Byrd (US 2019/0307500 A1) teaches wherein the one or more processors are further configured to prevent or reduce arcing while applying the electrical energy to a subject's tissue ([0060]). Although Byrd teaches the processor to prevent arcing, Byrd does not explicitly teach the processor to prevent arcing by controlling movement of the one or more penetrating electrodes to move a point of high current density to a different location in the subject's tissue.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

 Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792